Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to Applicant’s reply filed on April 8, 2021.

Status of Claims
Claims 1-20 are currently pending and are the subject of this office action.
Claim 19-20 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 3, 2020.
The following claims are further withdrawn because they do not encompass the elected species: claims 6 and 8-15.
Claims 1-5, 7 and 16-18 are presently under examination.

The following species, elected by Applicant on December 3, 2020, are under examination:
1- Thyroxine (T4) as the thyroid hormone,
2- Insulin-like growth factor (IGF) as the neurotrophic factor, and
3- Glial cells as the cells being cultured.

Priority
This application is a continuation of U.S. Patent Application No. 16/358,021, filed on March 19, 2019, now U.S. Patent No. 10,806,713, which is a divisional of U.S. Patent Application No.16/118,001, filed August 30, 2018, now U.S. Patent No. 10,485,778, which is continuation of U.S. Patent Application No. 15/812,821, filed November 14, 2017, now U.S. Patent No. 10,278,932, which is a continuation of U.S. Patent Application No. 15/339,752 filed October 31, 2016, now U.S. Patent No. 9,877,941, which claims priority to U.S. Provisional Patent Application No. 62/249,216, filed on October 31, 2015.

Rejections and/or Objections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated (Maintained Rejections and/or Objections) or newly applied (New Rejections and/or Objections, Necessitated by Amendment or New Rejections and/or Objections not Necessitated by Amendment).  They constitute the complete set presently being applied to the instant application. 
Responses to Applicant’s arguments have been addressed immediately after the corresponding rejections, or in the section: Withdrawn Rejections and/or Objections, if the rejection was withdrawn.



Claim Rejections - 35 USC § 103 (Maintained Rejection).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 1-5, 7 and 16-18 stand rejected under 35 U.S.C. 103 as being unpatentable over Keirstead et. al. (US 7,285,415), Sanberg et. al. (US 2002/0028510), Weiss et. al. (US 2007/0009491) and Sanders et. al. (Neurology (April 2014) 82(10 Supplement) pages 1-6).

For claims 1-5, 7 and 16-18, Keirstead teaches a method for the efficient production of glial cells in vitro comprising culturing cells in a medium comprising one or more differentiation factors like: a ligand for a thyroid hormone receptor like triiodothyronine (T3, a thyroid hormone) and a growth factor like fibroblast growth factor (FGF, a neurotrophic factor) (see columns 3 and 4 under summary, see also claims 1-4 and 9).
Sanberg, teaches a method for inducing differentiation of pluripotent stem and/or progenitor cells into neuronal and glial cells in vitro (see [0026], [0028] and [0053]).  The method includes culturing the cells in a medium comprising a differentiation agent such as: a growth factor like: BDNF, GDNF and IGF among others, and thyroid hormones like triiodothyronine (T3) and thyroxine (T4) (see [0035], [0038] and [0064]).
Weiss teaches that cells, when contacted with one or more of thyroid hormone, T3 or CNTF (a neurotrophic factor) gives rise to a differentiated neuron, oligodendrocytes, astrocyte or mixtures thereof (see [0005]).
in vitro with the RXR agonist IRX4204.  However, Sanders teaches that the compound IRX4204 is an RXR agonist that promotes differentiation of oligodendrocyte precursor cells (OPC, i.e. glial cells) into oligodendrocytes (i.e. glial cells) in vitro. 

In summary, the prior art teaches that compositions comprising:
1- the RXR agonist IRX4204, 
2- thyroid hormones in general and T4 (Thyroxine) in particular, and 
3- neurotrophic factors in general or IGF in particular, 
are known to induce differentiation of cells into glial cells in vitro.  

Before the effective filing date of the claimed invention it would have been prima facie obvious for a person of ordinary skill in the art to grow glial cells in vitro combining several compositions (comprising: the RXR agonist IRX4204, the thyroid hormoneT4 (Thyroxine) and the neurotrophic factor IGF) each of which is taught by the prior art to be useful for the same purpose (grow glial cells in vitro), in order to form a third composition to be used for the very same purpose.  The idea of combining them flows logically from their having been individually taught in the prior art (see MPEP 2144.06).  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). 

All this would result in the practice of claims 1-5, 7 and 16-18 with a reasonable expectation of success.

Response to Applicant’s arguments related to the above rejection
Applicant's arguments have been fully considered but are not persuasive.

The arguments regarding the RAR ligands and ATRA being a RAR agonist are now moot, since the rejection was simplified (without introducing new elements) to the fact that the prior art teaches that compositions comprising:
1- the RXR agonist IRX4204, 
2- thyroid hormones in general and T4 (Thyroxine) in particular, and 
3- neurotrophic factors in general or IGF in particular, 
are effective in growing glial cells in vitro.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L SZNAIDMAN whose telephone number is (571)270-3498.  The examiner can normally be reached on Flexing M-F 7 AM-7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 2-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCOS L SZNAIDMAN/
Primary Examiner, Art Unit 1628